UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54240 GREENHOUSE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2903011 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5171 Santa Fe Street, Suite I San Diego, CA (Address of principal executive offices) (Zip Code) (858) 273-2626 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of May 16, 2011 the registrant had26,311,583 shares of its Common Stock, $0.001 par value, issued and outstanding. GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q March 31, 2011 INDEX PART I– FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Shareholders’ Equity for the Three Months Ended March 31, 2011(unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II– OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1.A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed & Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION Item1.Financial Statements GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Costs and estimated earnings in excess of billings - Inventory - Prepaid expenses and other current assets Deferred issuance costs - Total current assets Property and equipment, net Non-current assets: Goodwill Intangible assets, net Security deposits Distribution rights, net Total assets $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings Advances from shareholder Advances from officers Current portion of notes payable Current portion of notes payable, related parties Total current liabilities Notes payable, net of current portion Notes payable, net of current portion, related parties Deferred income taxes Total liabilities Commitments and contingencies - Note 10 Shareholders' equity: Preferred stock,$.001 par value, 10,000,000 shares authorized, none outstanding - - Common stock, $.001 par value,300,000,000 shares authorized,26,311,583 and 25,738,831 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Three Months Ended March 31, Revenues $ $ Cost of goods sold Gross profit Operating expenses: Compensation Selling, general and administrative Total operating expenses Loss from operations ) ) Other expense: Interest ) ) Other expense - ) Loss before income taxes ) ) (Benefit) provision for income taxes ) Net loss ) ) Other comprehensive loss: Foreign currency translation loss ) - Total comprehensive loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - Basic and Diluted See accompanying notes to condensed consolidated financial statements. 5 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY For the Three Months Ended March 31, 2011 (unaudited) Common stock Accumulated other Total Additional Accumulated comprehensive shareholders' Shares Amount paid in capital deficit loss equity Balance, December 31, 2010 $ $ $ ) $
